Allowable Subject Matter

The Amendment filed 05/10/2021 has been entered. Claims 1-7 have been cancelled and claims 8-13 are pending and examined.
Applicant's amendments have overcome the drawing objections, the claim objections, the specification objection, and the 112 (b) rejections previously set forth in the Office Action mailed 03/02/2021. 
Claims 8-13 are allowed.
The following is a statement of reasons for allowance: the independent claim 8 is free of the prior art because the prior art does not teach or suggest a wet process for recovering metal from bottom ash including steps of: feeding ash and water into an inlet of a first oscillating rod mill and feeding the crushed material into a second oscillating rod mill, independent operating the first oscillating rod mill and the second oscillating rod mill to produce friable mineral particles of 1 mm or less in size while not crushing metal particles, allowing the water to flush the crushed minerals and non-crushed metal particles through an outlet of the second oscillating rod mill, separating non-crushed metal particles from the crushed minerals and water from the second oscillating rod mill outlet with a screen, separating the crushed minerals from water after separation of the metals non-crushed metal particles, and recycling the water, as process water to the inlet of the first oscillating rod mill, and wherein  each of the first and second oscillating rod mill housings has an electric motor to spin an eccentric mass fixed to a  respective housing to respectively oscillate the housing about a longitudinal axis with high levels of acceleration, with other limitations, as set forth in claim 8.
Claims 9-13 are considered to contain allowable subject matter due to their dependency on claim 8.
Thus, 8-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/12/2021